Name: Commission Regulation (EEC) No 2143/90 of 25 July 1990 amending Regulation (EEC) No 906/90 adopting exceptional support measures for the market in pigmeat in Belgium
 Type: Regulation
 Subject Matter: Europe;  trade policy;  animal product
 Date Published: nan

 26. 7. 90 Official Journal of the European Communities No L 195/37 COMMISSION REGULATION (EEC) No 2143/90 of 25 July 1990 amending Regulation (EEC) No 906/90 adopting exceptional support measures for the market in pigmeat in Belgium THE COMMISSION OF THE EUROPEAN COMMUNITIES, piglets in question can therefore be set at up to 4 000 per week ; Whereas the Management Committee for Pigmeat has not delivered an opinion within the time limit set by the Chairman, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1 249/89 (2), and in particular Article 20 thereof, Whereas, because of the outbreak of classical swine fever in certain production regions in Belgium, exceptional support measures for the market in pigmeat have been adopted for that Member State by Commission Regula ­ tion (EEC) No 906/90 (3), as last amended by Regulation (EEC) No 1 627/90 (4) ; Article 1 Regulation (EEC) No 906/90 is hereby amended as follows : 1 . Article 1 shall read : Article 1 1 . From 13 July the Belgian intervention agency shall accept each week for purchase at Community expense three quarters of the animals covered by buying-in applications during the week, up to a maximum of 34 500 live pigs weighing more than 110 kilograms on average per lot and of 3 000 piglets weighing more than 25 kilograms on average per lot. However* purchases for which applications have been submitted up to and including 8 June 1990 totalling 109 000 heavy piglets and 330 000 heavy pigs shall be chargeable to the Community. 2. The Kingdom of Belgium is hereby authorized to buy, at its expense, at the prices fixed in Article 4 of this Regulation and on the terms laid down in the preceding paragraph, at least 11 500 heavy pigs and 1 000 heavy piglets.' 2. Article 2 ( 1 ) shall read : ' 1 . Only pigs raised in the surveillance zone indi ­ cated in Annex II to Decision 90/ 161 /EEC and only piglets raised in the zone indicated in the Annex to this Regulation may be bought in .' Whereas the exceptional measures have been in force since 12 April 1990 ; whereas, on the basis of the average figure for pigs for which applications were submitted between 1 2 April and 6 June, the number of pigs affected by the current measures can be fixed at up to 46 000 heavy pigs ; whereas, in view of the extent of the disease and, in particular, of its duration, and consequently of the magnitude of the efforts needed to support the market, and given the circumstances as they have developed since 18 June 1990 ; whereas the division of responsibility between the Community and the Member State concerned should be reviewed ; whereas the Community should therefore purchase - three quarters of the pigs presented, up to a maximum of 34 500 heavy pigs ; whereas the Kingdom of Belgium should in turn be authorized to buy at least one quarter of the heavy pigs at the same price and on the same terms as set for pigs purchased at Community expense ; Whereas following a review of the veterinary measures the Kingdom of Belgium has begun from 13 July 1990 to restock empty holdings in the surveillance zone with piglets except in one part where fresh outbreaks have occurred ; whereas this fact should be taken into conside ­ ration for the purposes of market support by purchase of heavy piglets in the surveillance zone on the same terms as indicated above for heavy pigs ; whereas the number of Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 13 July 1990 . (') OJ No L 282, 1 . 11 . 1975, p. 1 . 0 OJ No L 129, 11 . 5 . 1989, p. 12. 0 OJ No L 93, 10 . 4. 1990, p. 27 . (4) OJ No L 152, 16 . 6 . 1990, p. 58 . No L 195/38 Official Journal of the European Communities 26. 7. 90 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 July 1990 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX That part of the surveillance zone embracing: the communes of Wingene, Aardooie, Meulebeke, Pittem, Tielt and Ruiselede except those areas of the communes of Meulebeke, Tielt and Ruiselede located south and east of the N399 and N37 national roads.